Harris County, Rebecca Ross,
                                                                         Kathleen s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                        June 3, 2015

                                    No. 04-15-00287-CV

                             Cecil ADAMS and Maxine Adams,
                                       Appellants

                                             v.

  HARRIS COUNTY, Rebecca Ross, Kathleen Keese and Christopher A. Prine, Clerk of the
                                    Court,
                                  Appellees

                     From the 269th District Court, Harris County, Texas
                                Trial Court No. 2014-35653
                         Judge 269th District Court, Judge Presiding


                                      ORDER
       The Appellant’s Motion for Extension of Time to File Brief is GRANTED. The brief is
due on June 19, 2015.


                                                  _________________________________
                                                  Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of June, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court